Citation Nr: 1430324	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to waiver of the recovery of an advanced payment of $3,000.00 for Post-9/11 GI Bill (Chapter 33) education benefits, to include whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from May 2005 to August 2011, and a period of active duty for training from November 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a July 2010 decision by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the COWC denied the Veteran's request for a waiver of the debt of an advance payment of $3,000.00 for Post 9/11 GI Bill education benefits under Chapter 33.  

The Board remanded the Veteran's claim in August 2013 for additional development.  A supplemental statement of the case (SSOC) was issued in February 2014 continuing the denial of the Veteran's claim.  The appeal has since been returned to the Board.   


FINDINGS OF FACT

1.  The Veteran's debt of $3,000.00 for education benefits under the Post-9/11 GI Bill was validly created.  

2.  Recovery of the overpayment of $3,000.00 for Post-9/11 GI Bill education benefits is not against equity and good conscience.  


CONCLUSION OF LAW

Recovery of the validly created indebtedness of $3,000.00 for Post-9/11 GI Bill (Chapter 33) benefits is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), is not applicable to cases involving the waiver of recovery of overpayment claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  

The Board notes that a review of the RO's March 2011 statement of the case (SOC) reflects citation to 38 C.F.R. § 1.963.  The Board's August 2013 remand, a copy of which was sent to the Veteran, further elaborates on the specifics of 38 C.F.R. § 1.963 and other laws and regulations associated with waiver of a debt.  Thus, the Veteran has been notified of the applicable provisions governing his claim on appeal.  Also, in an October 2013 letter to the Veteran, the RO requested that the Veteran submit copies of any documentation he may have associated with the $3,000.00 advance payment and to also complete and return a current Financial Status Report (VA Form 5655).  No response or records from the Veteran related to the RO's request have been received.  

Finally, in a June 2014 Appellant's Post-Remand Brief, the Veteran's representative noted that a remand was required because the RO had not complied with the Board's August 2013 remand instructions in obtaining available records associated with the Veteran's electronic application for education benefits, in particular, the $3,000.00 advanced payment.  In this regard, the RO has only been able to provide a copy of the advance payment application webpage screen which includes a certification box and language regarding the advance payment.  In its February 2014 SSOC, the RO commented that, "If the individual made the advance payment request online, then the individual's payment history record would be proof of the request as no paper document was required to be sent in to the VA."  

The Board notes in determining whether there is compliance with a remand order, it is substantial compliance, not absolute compliance, that is required.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

As will be discussed in more detail below, notwithstanding the Board's August 2013 remand request for additional records, the evidence supports that a valid debt was created.  A computer inquiry screen associated with the education claims file documents that the Veteran received a $3,000.00 payment on October 6, 2009 and he does not dispute that such payment was received.  Furthermore, the advance was, essentially, a loan that was to be paid back by offsets from future education benefits for the fall 2009 school term.  Evidence does not support that the Veteran was enrolled in college for the fall 2009 term.  

Furthermore, with or without records associated with the Veteran's electronic education benefits application, which the Board, in part, was seeking by its August 2013 remand, the Veteran was clearly notified in November 2009 that education benefits he received were associated with his attending college and that any change in his enrollment status would result in a debt that he would be responsible for repaying.  Therefore, the Board finds the record on appeal before it sufficient for purposes of deciding the Veteran's claim.  

II. Analysis

The Veteran is challenging the validity of the debt based on VA's alleged administrative error in awarding him the $3,000.00 in education benefits.  The Veteran is also requesting a waiver of the overpayment of the $3,000.00 based on financial hardship.  The RO's March 2011 statement of the case (SOC) considered both issues.  

By way of background, sometime apparently in 2009, the Veteran electronically applied for VA Post 9/11 GI Bill educational benefits.  His application identified that he intended to start college classes on May 22, 2009 at Austin Peay State University in Clarksville, Tennessee.  VA computer print screens reflect both an election date and eligibility date for education benefits of August 1, 2009.  An additional print screen associated with the education claims file (Payment History Inquiry Screen) identifies that the Veteran was paid $3,000.00 on October 6, 2009.  

(Parenthetically, the Board notes that VA's education advance payment program was designed to ensure that all Veterans and eligible students were able to focus on their academic studies and not be burdened with financial concerns regarding payment for school.  VA authorized advance payments up to $3,000.00 for veterans who applied for VA education benefits and who had not yet received their monthly education payments.)  

In November 2009 letter, the Veteran was notified by the St. Louis RO that he had been found eligible for requested education benefits.  The benefits were identified as being for the fall 2009 college term.  Twice in the November 2009 letter, in a bold-faced type paragraph, the Veteran was informed of the following:  

You are responsible for ALL debts resulting from reductions or terminations of your enrollment even if the payment was submitted directly to the school on your behalf. 

It is apparent from the July 2010 CWOC decision letter as well as the Veteran's statements regarding the identified debt, that the Veteran received the $3,000.00 advanced payment.  The CWOC decision letter notes the following:

When you requested the advance, you certified that you were enrolled in school for the [f]all 2009 term, you were eligible for VA education benefits, and you had not yet received payments due you for [f]all 2009.  You also certified that you understood you would have to repay the advance or any duplicate payment(s) made to you.

The July 2010 CWOC decision letter also noted that VA had no evidence that the Veteran was either enrolled in school for the fall 2009 term or that he had applied for VA educational benefits based on any such enrollment.  

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

The evidence reflects that the Veteran received a $3,000.00 advance payment in education benefits.  The benefits were intended to help defray his education costs while enrolled at Austin Peay State University for the fall 2009 term.  The Veteran has not contended that he was enrolled at Austin Peay State University for the fall 2009 term; nor is there evidence of such enrollment.  As noted above, the advance $3,000.00 payment created an overpayment in order to allow the Veteran earlier access to educational assistance benefits.  The advance was, essentially, a loan that was to be paid back by offsets from future education benefits.  

The advance payment by definition created a debt.  Therefore, the Board concludes that the debt in the amount of $3,000.00 for Post-9/11 GI Bill education benefits was properly created and is a valid debt.  

Waiver of Overpayment

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issued by VA to the debtor.  38 C.F.R. § 1.962(b)(2).  In the present case, the Veteran was notified of his indebtedness by VA's Debt Management Center (DMC) in March 2010.  He requested waiver of the debt in May 2010.  

In requesting a waiver of the debt in the amount of $3,000.00, the Veteran has reported that the money was used to pay for "education[-]related expenses" and that to otherwise have to repay the money would result in a financial hardship.  

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  

In this case, the Board has not found any evidence of fraud or misrepresentation on the Veteran's part.  The CWOC did find bad faith on the part of the Veteran in the creation of the overpayment.  The CWOC's finding appears based on the Veteran's acceptance of educational benefits while not enrolled for the fall 2009 term at Austin Peay State University.  The term "bad faith" generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  38 C.F.R. § 1.965(b)(2).  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if the conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  Id.  The Board cannot necessarily point to specific evidence of bad faith on the part of the Veteran.  Therefore, as the Board does not find evidence of fraud, misrepresentation, or bad faith on the part of the Veteran, the question now is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).  

The first factor to consider is the fault of the debtor in creating the debt.  

Here, it can be said that the fault of this debt is equally that of the Veteran and VA.  That is, the $3,000.00 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  As noted above, the advance payment created a debt by agreement between VA and the Veteran.  

Still, the Board is aware that in his May 2010 request for waiver statement, the Veteran commented: 

I feel that I received the money because I was entitled to it and that if that was not the case then it is no fault of mine I received money I was not entitled to.  

Accepting for the sake of argument that the Veteran believed at the time of receipt of the $3,000.00 payment in October 2009 that he was entitled to the money, the RO's subsequent award letter in November 2009, as noted above, clearly notified him that the $3,000.00 payment was associated with his attending school and that any change in his enrollment status would result in a debt that he would be responsible for repaying.  Nothing in the record on appeal indicates that following receipt of the November 2009 letter the Veteran ever contacted the RO.  Only after receiving notice from the Debt Management Center in March 2010 that the $3,000.00 had been mistakenly awarded and would need to be repaid, did the Veteran initiate correspondence with VA about the $3,000.00 payment.  Thus, notwithstanding the Veteran's above statement, the Board does not find that VA was solely at fault in creation of the debt due to any administrative error.  

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  The Veteran's principal argument is that collection of the advance payment would create an undue financial hardship.  In the above-noted waiver statement, which was associated with a Financial Status Report (VA Form 5655), the Veteran reported that his budget was very tight.  He commented,

The only room I have in my budget is in the area of Internet and television as well as a small amount of money spent on family time each month.  It would be a terrible setback for my family if we dropped our Internet considering we use it for education, to pay all of our bills, and to communicate with both sides of our family.  

The Veteran also commented,

As I mentioned, we do have a small amount we use to do things as a family each month, but that amount is only $50.00.  We always try to leave at least a $100.00 margin of error in our budget because something always comes up such as emergencies, auto repair/maintenance, or child related expenses.  

The Board notes that in a July 2010 decision letter, the RO notified the Veteran that repayment of the debt could be in a lump sum or by setting up a repayment plan.  Furthermore, as of a January 2014 notice award letter, the Veteran is in receipt of monthly VA disability benefits in the amount of $1,871.55.  His combined disability rating is 80 percent and his benefit payments include four dependents.  Otherwise, as noted previously, the Veteran has failed to submit an updated Financial Status Report since a form was first received in May 2010.  

On VA's own website (see www.va.gov/debtman/Payment_Options.asp), it is noted that a veteran can work out a payment plan to repay any debt owed to VA.  In light of this fact, the amount of the debt owed, and with consideration of the Veteran's VA disability benefits award, the Board does not find that the complete recovery of the overpayment would necessarily deprive the Veteran of basic necessities.  The Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt, especially if the Veteran chooses to repay the debt by setting up a payment plan.  

The Board next finds that recovery of the overpayment does not defeat the purpose for which the benefit was intended.  The primary purpose of the benefit was an advance payment in educational assistance to help defray educational costs incurred while enrolled in college during the fall 2009 term.  The Veteran was not enrolled at any college or university during the fall 2009 term.  Thus, the Board finds that recovery of the overpayment does not defeat the purpose for which the benefit was intended.  On the contrary, if anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  

The Board also finds that failure to recover the overpayment would result in an unjust enrichment of the Veteran.  As noted above, in authorizing the advance payment, it was to be expected that the $3,000.00 award would be recouped by an offset or reduction in future education payments.  As the Veteran was not enrolled at a college or university during the fall 2009 term he was not entitled to the $3,000.00 payment.  In addition, because the overpayment of VA education benefits is a valid debt to the United States Government, there is no reason the Veteran should not accord the Government the same consideration that he accords his private creditors.  

Finally, there is also no indication that the Veteran changed position to his detriment in reliance upon the advance of the VA education benefits.   None of the evidence of record reflects that receipt of the $3,000.00 payment caused the Veteran to relinquish a valuable right or incur a legal obligation.  

In sum, the Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment would be against equity and good conscience to require the Veteran to repay the debt.  Therefore, the Veteran's request for a waiver of his overpayment in the amount of $3,000.00 is denied.  


ORDER

Waiver of recovery of debt in the amount of $3,000.00 resulting from the overpayment of VA for Post-9/11 GI Bill (Chapter 33) education benefits is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


